DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/01/21 has been considered by the examiner.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Specification
4.	The disclosure is objected to because of the following informalities: on page 1 of the instant specification, applicant's reference to parent case 17/016,449 should be updated so as to reflect the fact that this application has now issued as U.S. Patent No. 11,171,648.
Appropriate correction is required.



Claim Objections
5.	Claim 1 is objected to because of the following informalities: 
	On line 17 of claim 1, "normally ON transistor" should be changed to --normally-ON transistor--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 5 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 5 does not further limit the scope of independent claim 1, the reason being that claim 1 already recites that the second voltage is lower than a threshold voltage of the normally-ON transistor (see lines 16-17 of claim 1). Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2 and 4-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seeman et al, U.S. Patent Application Publication No. 2015/0137619.
As to claim 1, Seeman et al discloses, in figure 1,
a drive circuit of a normally-ON transistor (102) including a source, a drain and a gate, the drive circuit comprising:
a normally-OFF transistor (104) including:
a drain that is connected to the source of the normally-ON transistor, a source connected to a grounding terminal (GND), and a gate; and
a main current path that is connected in series with a main current path of the normally-ON transistor;
a buffer circuit (the buffer circuit formed by the combination of CMOS transistors 134 and 136 together with circuits 152, 140, 146, 154, 142, 148, 144 and 150) that supplies, in response to a drive signal (the drive signal is the input signal of circuit 152 or, alternatively, the input signal formed by the combination of the gate inputs of transistors 134 and 136), to the gate of the normally-ON transistor, a control signal (the control signal applied to the gate of transistor 102) that controls turning ON and OFF of the normally-ON transistor, wherein a high-electric-
a power source unit (the unillustrated power source unit in figure 1 of Seeman et al which provides the -5V, -7V and -12V supply voltages) that generates the first voltage and the second voltage with reference to the voltage of the grounding terminal and supplies the first voltage and the second voltage to the buffer circuit.
As to claim 2, note that transistors 134 and 136 are CMOS transistors.
As to claim 4, note that the first voltage (-5V or -7V) is lower than the source voltage (GND) of transistor 104.
As to claim 5, as noted above, the second voltage (-12V) will inherently be lower than the turn on threshold voltage Vth of transistor 102.
As to claims 6 and 7, note that transistor 102 is an N-channel GaN transistor as shown in figure 1 of Seeman et al.
As to claims 8 and 9, the claimed drive unit reads on all of the circuitry shown in figure 1 of Seeman et al which in combination together generates the input signal of circuit 152 or, alternatively the inputs of transistors 134 and 136, i.e., the claimed drive signal, and which also generates the input signal of transistor 104, i.e., the claimed enable signal (or, alternatively, the claimed enable signal can be read on either of the two inputs of logic gate 110).
.

8.	Claims 1 and 4-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zojer, U.S. Patent No. 9,559,683.
As to claim 1, Zojer discloses, in figure 2a,
a drive circuit of a normally-ON transistor (202) including a source, a drain and a gate, the drive circuit comprising:
a normally-OFF transistor (204) including:
a drain that is connected to the source of the normally-ON transistor, a source connected to a grounding terminal (the - output of power supply circuit 216), and a gate; and
a main current path that is connected in series with a main current path of the normally-ON transistor;
a buffer circuit (208) that supplies, in response to a drive signal (VinD or Tri), to the gate of the normally-ON transistor, a control signal (the control signal applied to the gate of transistor 202) that controls turning ON and OFF of the normally-ON transistor, wherein a high-electric-potential side of the buffer circuit (the + output of power supply circuit 214) is biased by a first voltage (-10V, as indicated in the sentence bridging) that columns 4-5 of Zojer) is lower than a voltage (the - output of power source 216, i.e., +5V, as indicated at column 4, lines 41-42, of Zojer)  of the grounding terminal and a low-electric-potential side of the buffer circuit (the - output of power supply circuit 214) is biased by a second voltage (-15V, as also indicated in the sentence bridging columns 4-5 of Zojer) that is lower than a threshold voltage of the normally-
a power source unit (214) that generates the first voltage and the second voltage with reference to the voltage of the grounding terminal and supplies the first voltage and the second voltage to the buffer circuit.
As to claim 4, note that the first voltage (-10V) is lower than the source voltage (+5V) of transistor 204.
As to claim 5, again note that the second voltage (-15V) will inherently be lower than the turn on threshold voltage Vth of transistor 202.
As to claims 6 and 7, note that transistor 202 is an N-channel GaN transistor as indicated, for example, in claim 7 of Zojer.
As to claim 8, the claimed drive unit reads on the unillustrated drive unit which provides signal VinD and/or signal Tri.
As to claim 9, the claimed drive unit can be read on the unillustrated circuitry which provides signals VinD, Tri and VinC together with circuit 206 (using this interpretation, the output of circuit 206 can be read on the claimed enable signal, i.e., it is the output of buffer circuit 206).
As to claims 10-12, these claims are rejected using the same analysis as set forth above with regard to claims 1 and 4-9.




Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Seeman et al, supra.
Although Seeman et al does not disclose that the normally-ON transistor 102 is included in an individual semiconductor chip, such would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of the present invention to include power transistors such as Seeman et al's transistors 102 and 104 in the same semiconductor chip or in separate semiconductor chips vis-a-vis the drive circuitry of such power transistors, of which fact official notice is taken by the examiner (and also note paragraph [0006] of Seeman et al).

10.	Claims 2, 3, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zojer, supra.
As to claims 2 and 13, although Zojer does not disclose that buffer circuit 208 includes a CMOS circuit, such would have been obvious to one of ordinary skill in the art, the reason being 
As to claims 3 and 14, although Zojer does not disclose that the normally-ON transistor 102 is included in an individual semiconductor chip, such would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of the present invention to include power transistors such as transistors 202 and 204 in the same semiconductor chip or in separate semiconductor chips vis-a-vis the drive circuitry of such power transistors, of which fact official notice is taken by the examiner (and again note paragraph [0006] of Seeman et al).


Double Patenting
11.	Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,171,648 in view of either Seeman et al or Zojer, supra. Although the claims at issue are not identical, they are not patentably distinct from each other because each of  the differences between the claims of the instant application and the claims of applicant's prior '648 patent would have been obvious to one of ordinary skill in the art. 
Specifically, in independent claim 1 of the instant application, the limitations on lines 1-6 are fully anticipated by what is recited on lines 1-8 of the '648 patent. As to the limitation on 

As to instant claims 4-9, the limitations of these two claims would have been obvious to one of ordinary skill in the art in view of the above-noted teachings of Seeman et al and Zojer, supra.  
As to instant claims 10-14, the limitations of these five claims would have been obvious to one of ordinary skill in the art for the same reasons noted above with regard to claims 1-9.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        March 14, 2022